Citation Nr: 1508607	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-42 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma, to include due to asbestos exposure.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and major depression, currently evaluated as 50 percent disabling.

3.  Entitlement to an effective date earlier than January 15, 2008 for service connection of erectile dysfunction.

4.  Entitlement to an effective date earlier than January 15, 2008 for special monthly compensation based on loss of use of a creative organ.

5.  What evaluation is warranted for erectile dysfunction since January 28, 2004?

6.  Entitlement to a total disability rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Winston-Salem, North Carolina.

Given that the outcome of the claim of entitlement to an earlier effective date for special monthly compensation hinges upon the assignment of an earlier effective date for service connection of erectile dysfunction, these matters are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the issue of entitlement to an earlier effective date for service connection of erectile dysfunction is reasonably raised by the record and the Board assumes jurisdiction over this matter.  

The Veteran was afforded a Travel Board hearing in October 2014 before the undersigned sitting at Winston-Salem, North Carolina.  Unfortunately, the transcript of the proceedings could not be prepared because of audio malfunction.  The Veteran was advised by letter in December 2014 that he could request a new hearing.  In a January 2015 response, the appellant declined to reschedule a hearing.  In lieu of such, he and his attorney submitted statements in support of the claim that will be fully considered.

Following review of the record, the question whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma; the issue of entitlement to an increased rating for posttraumatic stress disorder and major depression; the question evaluation is warranted for erectile dysfunction since January 28, 2004; and entitlement to a total rating based on unemployability due to service-connected disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's formal claim of entitlement to service connection for hypertension was received on November 20, 2003 and was granted effective from that date.

2.  An informal claim of entitlement to service connection for erectile dysfunction secondary to hypertension was received on January 28, 2004; no unadjudicated claim, informal claim or intent to claim entitlement to service connection for erectile dysfunction was received by VA prior to January 28, 2004.  

3.  The earliest date on which special monthly compensation based on loss of use of a creative organ is January 28, 2004.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 28, 2004 for the grant of service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date of January 28, 2004 for special monthly compensation based on loss of use of a creative organ are met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran to substantiate the claims as warranted by law.  There is no evidence that additional development is in order before the claims under consideration may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claims on the merits.

Pertinent law and regulations

Generally, the effective date of an evaluation and award of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2014).  The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits. See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).

Factual Background and Legal Analysis

The facts of this case may be briefly stated.  In pertinent part, a claim of entitlement to service connection for hypertension was received from the Veteran on November 20, 2003.  Received in support of the claim were treatment records from the Jacksonville Family Medical Center dated between September and November 1999 in which it was shown that he was being treated for hypertension.  It was also noted that the appellant had some erectile dysfunction that might be related to his high blood pressure medication for which Viagra was prescribed.  The date on which VA received these private treatment records is listed on VBMS as January 28, 2004.

By rating action dated in March 2004, service connection for hypertension was granted, effective November 20, 2003.

The record reflects that the clinical records received on January 28, 2004 in support of the Veteran's claim of entitlement to service connection for hypertension clearly indicate that he had erectile dysfunction that was felt to be related to hypertension.  Ensuing records in the claims folder refer to treatment for erectile dysfunction over the years.  Following a VA examination in August 2008, a diagnosis of erectile dysfunction secondary to hypertension medication was rendered. 

The evidence thus shows that an informal application for erectile dysfunction secondary to hypertension was presented to VA on January 28, 2004.  Therefore, in view of the above, and resolving reasonable doubt in favor of the Veteran, the effective date of service connection for erectile dysfunction associated with hypertension is January 28, 2004, the date of receipt of both an informal claim and competent evidence showing a link between hypertension and erectile dysfunction. See 38 C.F.R. § 3.400.  In view of such, the grant of special monthly compensation based on loss of a creative organ must also commence from January 28, 2004.

The Board finds, however, that there is no basis to grant an effective date earlier than January 28, 2004 for either erectile dysfunction or special monthly compensation as appurtenant thereto.  This is because although hypertension and associated erectile dysfunction were referenced in the clinical evidence as early as the late 1990s, no evidence of any formal or informal claim, or evidence of intent to file a claim was demonstrated prior to January 28, 2004. 

In view of the above, the appellant has been awarded the earliest effective dates for erectile dysfunction associated with hypertension and special monthly compensation based on loss of use of a creative organ provided by law.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that an effective date earlier than January 28, 2004 must be denied as to both issues. See 38 U.S.C.A. § 5110(a).


ORDER

An effective date of January 28, 2004 for entitlement to service connection for erectile dysfunction is granted, subject to controlling regulations governing the payment of monetary awards.

An effective date of January 28, 2004 for special monthly compensation based on loss of use of a creative organ is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran asserts that the symptoms associated with his service-connected PTSD and erectile dysfunction are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  Review of the record reflects that he was last afforded VA examinations for PTSD in October 2011 and for erectile dysfunction in 2008.  The United States Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of a condition, VA must provide new examinations.  38 C.F.R. § 3.326 (2014); Proscelle v. Derwinski, 2 Vet.App. 629 632 (1992).  As such, the appellant should be scheduled for current VA psychiatric and genitourinary examinations.

Additionally, the record reflects that the appellant appears to receive continuing VA outpatient and genitourinary treatment.  The record discloses that the most recent VA records in this regard date through February 2013.  As there is the potential existence of additional VA clinical data, all ensuing pertinent VA clinical records must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA outpatient treatment records dating from March 2013 through the present should be requested and associated with the claims folder.

Finally, the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability, to include on an extraschedular basis, is raised by the record.  In Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is "part of" and not separate from a claim of entitlement to an increased rating. Id at 453.  While the issue of entitlement to individual unemployability benefits has not yet been addressed by the RO or certified for appeal, the Board is required to remand this issue for appropriate consideration in light of the binding precedent set forth in Rice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice addressing entitlement to a total rating based on unemployability due to service-connected disability, to include on an extraschedular basis.

2.  Request VA mental health treatment records dating since March 2013 through the present and associate them with the claims folder.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO must schedule the Veteran for an examination by a VA psychiatrist or psychologist, to determine the nature and extent of any disability caused by PTSD and major depression.  Access to Virtual VA/VBMS must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed in order to assess the symptomatology attributable to PTSD/major depression.  The report of the examination should contain a detailed account of all clinical manifestations of PTSD.  A Global Assessment of Functioning score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria (to be provided by the RO).

The examiner must address the effect of the appellant's PTSD/major depression on the Veteran's employability to include a complete discussion of all functional impairments as they affect social and industrial opportunities.  The examination report must include a complete rationale for the opinions and conclusions reached.

4.  Schedule the Veteran for a VA genitourinary examination.  Access to Virtual VA/VBMS must be made available to the examiner.  The examiner should ascertain and report the Veteran symptoms associated with erectile dysfunction and specifically indicate if there is penile deformity.  The clinical findings should be reported in detail.  

The Veteran must be given adequate notice of all examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).  Any failure to appear for an examination should be noted in the file. 

5.  The RO must ensure that the clinical examinations and reports requested above comply with this remand.  If the reports are insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, including entitlement to a total rating based on unemployability due to service-connected disability, to include on an extraschedular basis.  If any benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


